7/24/019Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of Group I (claims 10-20) in the reply filed on 7/24/2022 is acknowledged.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/12/2022.
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/24/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
The recitation of “the length” on line 4 lacks a positive antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10-11, 14-16 and 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US Patent No. 9,132,217 B2 (Soykan et al.).
Regarding claim 10, Soykan et al. disclose a dialysis method using a dialysis unit (see figure 1) comprising:
performing a dialysis treatment on a patient, the patient having blood including blood serum (see Fig. 2; col. 14, lines 1-4; col. 18, lines 26-67);
sensing a concentration of potassium in used dialysate formed by the dialysis treatment, the sensing comprising generating sensed value of potassium concentration in the used dialysate (see col. 20, lines 20-23);
receiving, with a control and computing unit ("electronic controller": see column 16, lines 16-32) comprising a processor and a memory, the sensed value;
comparing the sensed value with one or more values stored in a memory (see Fig. 4; Step 1518);
generating a control signal based on the comparison;
modifying the dialysis treatment by infusing potassium solution into fresh treatment dialysate based on the control signal (see step 1520) (see comparison with "preset limit": see FIG. 4; column 21, line 32 – col. 22, line 22).
Regarding claim 11, Soykan et al. disclose that the memory has stored therein patient-historical data pertaining to sensed values of potassium concentrations in used dialysate resulting from previous dialysis treatments on the patient, obtained under different patient parameters, and the different patient parameters include at least one parameter based on the length of time since a last dialysis treatment carried out on the patient (see Fig. 37-43; col. 50, lines 41-62; col. 54, line 16 – col. 60, line 2).
Regarding claim 14, Soykan et al. disclose the computing with the control and computing unit, a blood serum potassium concentration value based on the sensed value of potassium concentration in the used dialysate (see col. 20, lines 10-19).
Regarding claims 15-16, Soykan et al. disclose the sensing the concentration of potassium comprises using a potassium ion selective electrode pair (74, 76) to generate ion selective electrode measurement and the method further comprises calculating the concentration of potassium in the used dialysate or in the patient’s blood serum based on the ion selective electrode measurements (see Figure 1; potassium sensing device (26, 25, 74, 75); col. 19, line 39 – col. 20, line 29).  Furthermore, a sensed value of the concentration of blood serum potassium (for potassium sensing device 26: see column 22, lines 65-67; for potassium sensing devices 25 + 74 + 75: see column 22, lines 57-65).
Regarding claim 20, Soykan et al. disclose a peritoneal dialysis treatment and the used dialysate comprises a used peritoneal dialysis solution that has dwelled in the patient’s peritoneum (see col. 17, lines 1-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,132,217 B2 (Soykan et al.).
Soykan et al. disclose the dialysis method as described above.	
Soykan et al. disclose that the memory has stored therein patient-historical data pertaining to sensed values of potassium concentrations in used dialysate resulting from previous dialysis treatments on the patient, obtained under different patient parameters, and the different patient parameters include at least one parameter based on the length of time since a last dialysis treatment carried out on the patient (see Fig. 37-43; col. 50, lines 41-62; col. 54, line 16 – col. 60, line 2).
Claim 12 differs from the dialysis method of Soykan et al. in reciting the step of comparing the sensed value of potassium concentration in the used dialysate to potassium concentration values in used dialysate resulting from dialysis treatments previously conducted on a population of different patients obtained under different patient parameters.
It would have been obvious to a person of ordinary skill in the art to incorporate a common practice in the dialysis method of Soykan et al. to sense value of potassium concentration in the used dialysate on a population of different patients for monitoring potassium ions in used dialysate and optimize the blood removal therapy process on desired population.
Regarding claim 13, Soykan et al. teaches the step of supplying concentrated solution of a potassium salt at a first rate and for a first period of time (see Fig. 4; col. 21, line 32 – col. 22, line 23).
Claim 13 differs from the dialysis method of Soykan et al. in reciting the step of generating a control signal based on the sensed value of potassium concentration in the used dialysate and based on population data stored in the memory.  
It would have been obvious to a person of ordinary skill in the art to incorporate a common practice in the dialysis method of Soykan et al. to generate a control signal based on the sensed value of potassium concentration in the used dialysate based on a population data stored in the memory for monitoring potassium ions in used dialysate and optimize the blood removal therapy process on desired population.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
7/29/22